UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                     Case # 14-CR-6062-FPG

v.
                                                                     DECISION AND ORDER


HECTOR ORTIZ,

                                     Defendant.


                                      INTRODUCTION

       On April 16, 2019, Defendant Hector Ortiz filed a pro se motion for early termination of

his supervised release. ECF No. 65. The Government response, filed on April 24, 2019, opposes

the motion. ECF No. 67. For the following reasons, Defendant’s motion is DENIED.

       On July 3, 2014, Defendant waived indictment and entered a plea of guilty to a one-count

Information charging him with wire fraud. ECF Nos. 36-39. The Court sentenced Defendant on

December 16, 2014, to 41 months of incarceration followed by three years of supervised release.

ECF No. 49. It ordered a special assessment of $100 and restitution in the amount of $852,500.

Defendant received a credit on the restitution in the amount of $454,674.51, which represented the

sale of his Florida home. The balance of restitution remaining was $397,825.49.

       Defendant served his term of imprisonment without incident and was released by the

Bureau of Prisons on January 12, 2018.
                                                   DISCUSSION

           The Court may modify, terminate, or revoke a term of supervised release after considering

factors set forth in 18 U.S.C. § 3553(a). 1 18 U.S.C. § 3583(e).

           Here, Defendant is a totally-disabled, 54-year-old man whose only income is from the

Veterans’ Administration due to his disability. He expects to begin receiving Social Security

Disability payments by the end of April 2019.

           The Government opposes early termination of Defendant’s supervised release because

Defendant is $190.00 in arrears on his restitution payments. He also failed to make monthly

payments in February, May, August, September, and October of 2018, and February and March

of 2019. Defendant did make four payments, totaling $2,380.00, in April 2019.

           Because of the large amount of restitution remaining in this case, coupled with Defendant’s

failure to follow a regular schedule of restitution payments, his motion for early termination of his

supervised release is DENIED.

           IT IS SO ORDERED.

Dated: April 24, 2019
       Rochester, New York


                                                       ______________________________________
                                                       HON. FRANK P. GERACI, JR.
                                                       Chief Judge
                                                       United States District Court




1
    The Court does not consider these factors because it does not modify Defendant’s term of supervised release.


                                                         -2-
